EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jae Park (Reg. No. 62,629) on 07/28/2022.

The application has been amended as follows: 

1. (Currently Amended) An apparatus for inspecting a component mounted on a printed circuit board, the apparatus comprising: 
a memory configured to store printed circuit board information, exterior information of a plurality of components, and inspection information of the plurality of components used for inspection of a mounting state; 
an image sensor configured to obtain a two-dimensional (2D) image and a three- dimensional (3D) image of a first printed circuit board manufactured based on the printed circuit board information; and 
a processor configured to: 
determine exterior information of a first component using a first partial image of the 2D image and a second partial image of the 3D image corresponding to a first inspection region for inspection of a mounting state of the first component mounted on the first printed circuit board; 
determine whether a first similarity value is larger than or equal to a preset reference similarity value, the first similarity value being a largest value among similarities between the exterior information of the first component and the exterior information of each of the plurality of components, which are determined using the exterior information of the first component and the exterior information of the plurality of components;
generate inspection information of the first component matched with inspection information of a second component associated with exterior information of the second component having the first similarity value, among the inspection information of the plurality of components when the first similarity value is larger than or equal to the reference similarity value;
wherein the processor is configured to: 
generate the inspection information of the first component when the first similarity value is less than the reference similarity value; 
perform the inspection of the mounting state of the first component using the generated inspection information of the first component; and 
update the inspection information of the plurality of components using the generated inspection information of the first component, when it is determined that the mounting state of the first component is good from the inspection.

Claim 4 is cancelled.

5. (Currently Amended) An operating method of an apparatus for inspecting a component mounted on a printed circuit board, the operating method comprising: 
obtaining a 2D image and a 3D image of a first printed circuit board manufactured based on printed circuit board information; 
determining exterior information of a first component using a first partial image of the 2D image and a second partial image of the 3D image corresponding to a first inspection region for inspection of a mounting state of the first component mounted on the first printed circuit board; 
determining whether a first similarity value is larger than or equal to a preset reference similarity value, the first similarity value being a largest value, among similarities between the exterior information of the first component and the exterior information of each of a plurality of components which are determined using the exterior information of the first component and the exterior information of the plurality of components;
KIM-0024-CA1 -KYLE33generating inspection information of the first component matched with inspection information of a second component associated with exterior information of the second component having the first similarity value, among inspection information of the plurality of components when the first similarity value is larger than or equal to the reference similarity value;
generating the inspection information of the first component when the first similarity value is less than the reference similarity value; 
performing the inspection of the mounting state of the first component using the generated inspection information of the first component; and 
updating the inspection information of the plurality of components using the generated inspection information of the first component, when it is determined that the mounting state of the first component is good from the inspection.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art Katahata et al., US 2006/0257015 A1 teaches that an image of a new component is compared with a component having characteristics similar to that of the new component (Abstract). Prior art Lee et al., US 2014/0125375 A1 teaches a third apparatus acquires second three-dimensional information of a solder joint, and inspects whether the electronic component is mounted good by a second tolerance based on the second three-dimensional information (Abstract). Tsujikawa et al., 5,991,435 teaches a method for inspecting printing states of cream solders includes setting a window in a picked up image, performing color extraction of an element within the window and detecting predetermined patterns, calculating positions and/or areas of the elements, and deciding a defective or nondefective state by comparing the calculated position and/or area with respective reference data (Abstract). However, though prior arts teach matching circuit components based on images taken of them, none of the prior art, either alone or in combination teach each and every limitation of the claim language; specifically “wherein the processor is configured to: generate the inspection information of the first component when the first similarity value is less than the reference similarity value; perform the inspection of the mounting state of the first component using the generated inspection information of the first component; and update the inspection information of the plurality of components using the generated inspection information of the first component, when it is determined that the mounting state of the first component is good from the inspection”. Since none of the prior arts, either alone or in combination, teach each and every limitation of the claim language, the claims are allowed.
Claims 1-3 and 5 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov